Judgment unanimously affirmed. Memorandum: Petitioner was sentenced on April 28, 1966 to a term of not less than 20 years nor more than life imprisonment upon his conviction of murder, second degree. He was denied parole on September 16, 1975 for the following reasons: "1. Serious nature of the crime in which a 7 year old girl was sexually attacked and brutally murdered. 2. Negative aspects of psychiatric report. 3. Community opposition&emdash;namely District Attorney’s report.” He contends that the reasons given do not constitute a full and meaningful statement for the Parole Board’s action. We disagree. The board may properly consider the nature and circumstances of petitioner’s crime and his mental condition in determining whether he should be released on parole (7 NYCRR 1910.15). The reasons furnished petitioner, other than "community opposition”, are sufficient to comply with the standard set forth in Matter of Watkins v Caldwell (54 AD2d 42 [Sept. 24, 1976]). (Appeal from judgment of Cayuga Supreme Court&emdash;article 78.) Present&emdash;Marsh, P. J., Moule, Simons, Dillon and Witmer, JJ.